Citation Nr: 0109103	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation of residuals of a 
gunshot wound of the right upper extremity, with partial 
paralysis and involvement of Muscle Group V, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an earlier effective date for an increased 
evaluation for residuals of a gunshot wound to the right 
upper extremity, with partial paralysis and involvement of 
Muscle Group V.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.


REMAND

The veteran contends that he is entitled to an evaluation in 
excess of 40 percent for his service-connected residuals of a 
gunshot wound of the right upper extremity and that he is 
entitled to an earlier effective date than August 7, 1998, 
for his increased evaluation of 40 percent for the above 
disability.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

On August 8, 1998, the veteran submitted a July 1998 letter 
from M. J. Cleary, M.D., indicating that he had recently seen 
the veteran for evaluation of his residuals of a gunshot 
wound to the right arm.  Dr. Cleary found that the veteran 
had symptoms consistent with significant injury to the median 
and radial nerves.  The report of the actual evaluation and 
any associated treatment records are relevant and should be 
obtained.  Generally, the effective date of an evaluation and 
award compensation based on a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A review of the VA examinations of record finds that, 
although the most recent April 1999 neurology examination 
shows ulnar neuropathy, earlier examinations, as well as Dr. 
Cleary's letter, indicate median nerve paralysis.  It was 
noted on the examination report that the claims folder was 
not available to the examiner.  The neurological impairment 
has, in the past, been rated under Diagnostic Code 8515.  
Furthermore, when the rating specialist evaluated the claim 
in May 1999, a notation on the rating sheet revealed that 
"coding based on available information as the original 
claims folder was not available." The Board notes that the 
regulations provide a higher evaluation for median nerve 
paralysis than ulnar nerve paralysis at the same levels of 
severity.  Therefore, it is in the veteran's best interest 
that another VA neurology examination be scheduled to 
determine whether he has ulnar or median nerve paralysis.  

Additionally, the Board notes that the April 1999 VA examiner 
indicated that the veteran had tenderness around the gunshot 
wound scar with contracture and underlying loss of tissue.  A 
veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

In light of the foregoing circumstances, the appellant's 
claims are REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claim.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, specifically 
to include Dr. Cleary's actual evaluation 
and any available treatment records, 
which have not been previously secured.  
Any records received should be associated 
with the claims folder.

2. If the RO is unsuccessful in obtaining 
any additional medical records, it should 
inform the veteran of this and request 
him to provide any copies he may possess.

3.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and extent of any disability 
related to the residuals of a gunshot 
wound to the right upper extremity, to 
include neuropathy and scarring.  All 
indicated tests and studies should be 
performed and the claims folder must be 
available to the examiner for review 
prior to the examination.  The 
neurologist is asked to specifically 
identify whether the veteran has median 
or ulnar nerve paralysis, or both, and to 
indicate the current level of severity of 
any neuropathy found to be present.  
Finally, the examiner should comment on 
any tenderness or pain shown in the 
associated right arm scar.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

4.  The RO must review the claims file 
and ensure that all notification of 
development action required by the 
Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained 
Sections 3 and 4 of the Act to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103(A), and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including 
among other things, final regulations in 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued should also 
be considered.  Thereafter, the RO should 
readjudicate the claims, with 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The original claims 
folder must be available to the rating 
specialist.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




